DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 - 12 directed to Invention I non-elected without traverse.  Accordingly, claims 1- 12 have been cancelled.

Allowable Subject Matter
Claims 13 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “a plurality of second detecting electrodes arranged on the encapsulation member in a second direction crossing the first direction; and 
a first line  placed on the encapsulation member and made of an electricallv-conductive material, the first line being in the first non-display area between the opening and the display area in a plan view.", in the context of the rest of the claimed limitations.
	Claims 14 – 30 depend on claim 13 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693